260 F.2d 958
Harold ROBERTS et al., Appellants,v.FEDERAL CROP INSURANCE CORPORATION, Appellee.
No. 16002.
United States Court of Appeals Ninth Circuit.
November 19, 1958.

Appeal from the United States District Court for the Eastern District of Washington, Northern Division; Sam M. Driver, Judge.
Kimball & Clark, Ned W. Kimball, Waterville, Wash., for appellants.
Dale M. Green, U. S. Atty., Robert L. Fraser, Asst. U. S. Atty., Spokane, Wash., for appellee.
Before BARNES and HAMLEY, Circuit Judges, and GOODMAN, District Judge.
PER CURIAM.


1
The District Court granted summary judgment in favor of appellee upon the ground that the record showed that appellants had failed to comply with the conditions precedent of crop insurance issued to them by appellee. The issue presented on the motion below and again on appeal here was whether or not the appellee had lawfully waived or was estopped to require compliance by appellants with the conditions precedent of the insurance contract.


2
Judge Sam Driver justly and properly disposed of the cause and we adopt his reasons as ours for affirming the judgment.


3
Affirmed on opinion below, Roberts v. Federal Crop Insurance Corporation, D.C. E.D.Wash.1958, 158 F. Supp. 688.